  Case 1:20-cv-00810-CFC Document 8 Filed 09/30/20 Page 1 of 4 PageID #: 489




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF DELAWARE



VoiceAge EVS LLC,

                         Plaintiff,
                                                 Case No. 20-810-CFC
      v.

Lenovo Group Ltd.; Lenovo Holding                JURY TRIAL DEMANDED
Company, Inc.; Lenovo (United States)
Inc.; Motorola Mobility Holdings, LLC;
and Motorola Mobility LLC,
                         Defendants.


       STIPULATION FOR DISMISSAL WITHOUT PREJUDICE OF
                DEFENDANT LENOVO GROUP LTD.

     Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiff VoiceAge EVS LLC

(“Plaintiff”) and Defendants Lenovo Holding Company, Inc.; Lenovo (United

States) Inc.; Motorola Mobility Holdings, LLC; and Motorola Mobility LLC

(collectively “Defendants”) agree to dismiss Plaintiff’s Complaint against Lenovo

Group Ltd. without prejudice, with no award of fees or costs relating to this

dismissal, based on the following representations from Defendants:

       1. Lenovo Group Ltd. does not make, use, sell, offer to sell, or import into

the United States any of the products or categories of products referenced in

VoiceAge EVS’s Complaint.
 Case 1:20-cv-00810-CFC Document 8 Filed 09/30/20 Page 2 of 4 PageID #: 490




      2. Motorola Mobility LLC and Lenovo (United States) Inc. are responsible

for all allegedly infringing U.S. actions, including using, importing, offering for

sale, and selling products or categories of products referenced in VoiceAge EVS’s

Complaint.

      3. Lenovo Holding Company, Inc.; Lenovo (United States) Inc.; Motorola

Mobility Holdings, LLC; and Motorola Mobility LLC shall remain as named

defendants in this action and represent that they are able to satisfy any judgment

against them in this case.

      4. Defendants each have the authority to enter into this Stipulation.

Defendants understand that VoiceAge EVS is relying on all representations in this

Stipulation.




                                           2
  Case 1:20-cv-00810-CFC Document 8 Filed 09/30/20 Page 3 of 4 PageID #: 491




Dated: September 30, 2020              Respectfully submitted,

                                       FARNAN LLP
Of Counsel:
                                       /s/ Brian E. Farnan
Christopher A. Seidl                   Brian E. Farnan (Bar No. 4089)
Benjamen C. Linden                     919 N. Market Street, 12th Floor
Robins Kaplan LLP                      Wilmington, Delaware 19801
800 LaSalle Avenue, Suite 2800         T: (302) 777-0300
Minneapolis, Minnesota 55402           F: (302) 777-0301
T: (612) 349-8500                      bfarnan@farnanlaw.com
F: (612) 339-4181
cseidl@robinskaplan.com
blinden@robinskaplan.com

Andrea L. Gothing
Li Zhu
Robins Kaplan LLP
2440 W El Camino Real, Suite 100
Mountain View, California 94040
T: (650) 784-4040
F: (650) 784-4041
agothing@robinskaplan.com
lzhu@robinskaplan.com

Annie Huang
Robins Kaplan LLP
399 Park Avenue, Suite 3600
New York, New York 10022
T: (212) 980-7400
F: (212) 980-7499
ahuang@robinskaplan.com

                                       Attorneys for Plaintiff VoiceAge EVS LLC




                                         3
Case 1:20-cv-00810-CFC Document 8 Filed 09/30/20 Page 4 of 4 PageID #: 492




                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                          /s/ Rodger D. Smith II __________
                          Jack B. Blumenfeld (#1014)
                          Rodger D. Smith II (#3778)
                          1201 North Market Street
                          P.O. Box 1347
                          Wilmington, DE 19899
                          (302) 658-9200
                          jblumenfeld@mnat.com
                          rsmith@mnat.com

                          Attorneys for Defendants Lenovo Holding
                          Company, Inc., Lenovo (United States) Inc.,
                          Motorola Mobility Holdings, LLC and
                          Motorola Mobility LLC




   IT IS SO ORDERED this ____ day of ____________________, 2020.



                                           _________________________
                                           United States District Judge




                                       4
